        Case 3:20-cv-00379-BAJ-SDJ      Document 15     06/22/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


JOHN DOE                                                          CIVIL ACTION
VERSUS
LOUISIANA STATE UNIVERSITY, ET                            NO.: 20-00379-BAJ-SDJ
AL.



                                      ORDER

      Considering the Plaintiff’s Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. 3),

      IT IS ORDERED that Defendants shall file a response to Plaintiff’s Motion

on or before Friday, June 26, 2020.

      IT IS FURTHER ORDERED that a hearing on the Motion is scheduled for

Wednesday, July 1, 2020, at 10:00 a.m. via Zoom. The Court will provide the access

information to the parties on the day of the hearing.



                              Baton Rouge, Louisiana, this 22ND day of June, 2020



                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
